



Exhibit 10.4




Restricted Stock UNIT Award Agreement
(2016 Performance-Based Award - Special Award - Robinsons)


This Agreement (“Agreement”) is made this <Grant Date> by and between
<Participant Name> (“Participant”) and The Progressive Corporation (the
“Company”).


1.    Definitions. Unless otherwise defined in this Agreement, each capitalized
term in this Agreement shall have the meaning given to it in The Progressive
Corporation 2015 Equity Incentive Plan (the “Plan”). Financial and operational
terms used in this Agreement (e.g., references to business units or segments)
are used consistently with the use of those terms in the Company’s Form 10-K
(including exhibits and other documents incorporated therein) for the fiscal
year ended December 31, 2015 (the “Form 10-K”). It is understood that references
herein to any performance results of the Company mean the applicable operating
results of the Company and its Subsidiaries and Affiliates.


2.    Award of Restricted Stock Units. The Company grants to Participant an
award (the “Award”) of performance-based restricted stock units (“Restricted
Stock Units” or “Units”), pursuant to, and subject to, the terms of the Plan.
The Award is based on a target award value of <# of Units> Units (the “Target
Award Units”). The number of Restricted Stock Units that are ultimately earned
pursuant to the Award (if any) will be determined based on the Target Award
Units and the procedures and calculations set forth in this Agreement. Under the
calculations set forth below, the maximum potential Award is a number of Units
equal to one and one-half (1.5) times the Target Award Units (the “Maximum Award
Units”) plus any related Dividend Equivalents.


3.    Condition to Participant’s Rights under this Agreement. This Agreement
shall not become effective, and Participant shall have no rights with respect to
the Award or any Restricted Stock Units, unless and until Participant has fully
executed this Agreement and delivered it to the Company. In the Company’s sole
discretion, such execution and delivery may be accomplished through electronic
means.


4.    Restrictions; Vesting. Subject to the terms and conditions of the Plan and
this Agreement, including the provisions of Paragraph 8 below, Participant’s
rights in and to Restricted Stock Units shall vest, if at all, as follows:


a.    Performance Period. The “Performance Period” shall be the two-year period
comprised of the Company’s 2016 and 2017 fiscal years.


b.    Certification. The Award shall vest (if at all) only if, to the extent,
and when the Committee certifies:


i.     the extent to which the Company’s performance results have satisfied the
performance criteria set forth in Subparagraph c. below; and


ii.     the corresponding performance factor or multiple to be applied to the
Target Award Units (and any related Dividend Equivalent Units) to determine the
number of Restricted Stock Units (if any) that have vested as a result of such
performance.


Such certification shall occur as soon as practicable after the end of the
Performance Period (the date of such certification, the “Certification Date”),
but in any event must occur (if at all) on or before March 15, 2018 (the
“Expiration Date”). If the Committee certifies the vesting of a number of Units
that is less than the Maximum Award Units, then with respect to all other Units
that could have been earned under this Agreement, the Award will terminate and
be forfeited automatically.







--------------------------------------------------------------------------------






c.    Number of Units Vesting. The number of Restricted Stock Units (if any)
that vest in connection with the Award will be determined as follows:


i.
The number of personal auto policies in force included in the Company’s Agency
auto and Direct auto businesses that are a part of the Company’s Personal Lines
segment (“Personal Lines Auto”) and that are combined (or “bundled”) with at
least one other Progressive Personal Property Insurance Product (as defined
below) in force (whether issued at the same time or at different times) will be
determined on the last business day of the Performance Period (the “Robinsons
Bundled Policies”). For purposes of determining the Robinsons Bundled Policies:



1.
if a policyholder has more than one personal auto policy in force, then all
Progressive Personal Property Insurance Products attributable to that
policyholder shall be deemed to be combined with only one of such personal auto
policies in force;

2.
all personal auto policies in force held by a policyholder and/or a
policyholder’s spouse (including any policy on which any child(ren) of the
policyholder and/or spouse is included) shall be treated as one policy in force;
and

3.
“Progressive Personal Property Insurance Product” shall mean any of the
following personal insurance products: any personal homeowners, condominium
owners or manufactured home owners insurance policy obtained by a policyholder
and either underwritten by a Subsidiary or Affiliate of the Company or
underwritten by an unaffiliated third party through a bundling program offered
by the Company to its customers.



i.
If the number of Robinsons Bundled Policies is at least seven hundred fifty
thousand (750,000), then the applicable calculation required by the following
table will determine the number of Restricted Stock Units vesting:



Number of Robinsons Bundled Policies
Determination of the Number of Units Vesting
If at least 1,250,000
Target Award Units x 1.5 (i.e., the Maximum Award Units)
If more than 1,000,000 but less than 1,250,000
Target Award Units x (1 + ((Number of Robinsons Bundled Policies - 1,000,000) x
(0.5/250,000)))


For example, if the number of Robinsons Bundled Policies is 1,100,000, then the
Number of Units that will vest will be:


Target Award Units x (1+((1,100,000 - 1,000,000) x (0.5/250,000))) or 1.2
Target Award Units x 1.2
If exactly 1,000,000
Target Award Units
If more than 750,000 but less than 1,000,000
Target Award Units x (0.85 + ((Number of Robinsons Bundled Policies - 750,000) x
(0.15/250,000)))


For example, if the number of Robinsons Bundled Policies is 800,000, then the
Number of Units that will vest will be:


Target Award Units x (0.85 + ((800,000 - 750,000) x (0.15/250,000))) or
Target Award Units x 0.88
If exactly 750,000
Target Award Units x 0.85



iii.
If the number of Robinsons Bundled Policies is not at least seven hundred fifty
thousand (750,000), none of the Award shall vest, and the Award shall be
forfeited in its entirety.








--------------------------------------------------------------------------------






d.    Committee Discretion. Notwithstanding anything to the contrary contained
in this Agreement, at or prior to the time of vesting, the Committee, in its
sole discretion, may reduce the number of Restricted Stock Units that otherwise
would vest according to this Agreement, or eliminate the Award in full. The
Committee, in its sole discretion, may treat individual participants differently
for these purposes. Any such determination by the Committee shall be final and
binding on Participant. Under no circumstances shall the Committee have
discretion to increase the award to Participant in excess of the number of Units
that would have been awarded at vesting based on this Paragraph 4 (excluding
adjustments required by Section 3(c) and/or Section 11 of the Plan).


The Award shall vest in accordance with and subject to the foregoing except to
the extent that, prior to the Certification Date, the Award has terminated or
been forfeited under the terms and conditions of the Plan or this Agreement.


5.    Expiration of Award. Notwithstanding anything to the contrary in this
Agreement, if Participant’s rights in and to the Award have not vested in
accordance with Paragraph 4 of this Agreement on or before the Expiration Date,
this Award shall expire at 11:59 p.m. on the Expiration Date. Upon such
expiration, the Award shall terminate automatically, and Participant shall have
no further rights with respect to the Award.


6.    Dividend Equivalents. Subject to this Paragraph 6, with respect to
dividends for which a record date occurs during the Restriction Period,
Participant shall be credited with a Dividend Equivalent with respect to each
outstanding Restricted Stock Unit, and with respect to any related Dividend
Equivalent Unit (defined below) resulting from prior reinvestments of Dividend
Equivalents as provided in this Paragraph. All Dividend Equivalents so credited
will be deemed to be reinvested in Restricted Stock Units on the date that the
applicable dividend or distribution is made to the Company’s shareholders, based
on the Target Award Units and any Dividend Equivalent Units resulting from prior
reinvestments of Dividend Equivalents, in the number of Units determined by
dividing the aggregate value of the Dividend Equivalents by the Fair Market
Value of the Stock on such date (rounded to the nearest thousandth of a whole
Unit or as otherwise reasonably determined by the Company); provided, however,
that if Dividend Equivalents cannot be reinvested in Units due to the operation
of Section 3(a) of the Plan, such Dividend Equivalents will be credited to
Participant as a cash value based on the Target Award Units and any Dividend
Equivalent Units resulting from prior reinvestments of Dividend Equivalents,
which cash value shall be held by the Company (without interest) subject to this
Agreement. Any Units resulting from the deemed reinvestment of dividends in
accordance with this Paragraph 6 are referred to herein as “Dividend Equivalent
Units.” Dividend Equivalents shall be subject to the same terms and conditions,
and shall vest or be forfeited (as applicable) at the same time, upon the same
conditions, and in the same proportion, as the Target Award Units set forth in
this Award; provided, however, that if the Award vests after the record date
for, but before the payment date of, a dividend, then the Dividend Equivalents
related to such dividend and to Units vesting on the vesting date will be paid
in cash or in Stock, in the sole discretion of the Company, as soon as
practicable following the payment date for such dividend.


7.    Units Non-Transferable. No Restricted Stock Units (and no Dividend
Equivalents) shall be transferable by Participant other than by will or by the
laws of descent and distribution. In the event all or any portion of the Award
is transferred or assigned pursuant to a court order, such transfer or
assignment shall be without liability to the Company, and the Company shall have
the right to offset against the Award any expenses (including attorneys’ fees)
incurred by the Company, or any of its Subsidiaries or Affiliates, in connection
with such attempted transfer or assignment.


8.    Termination of Employment. Except as otherwise provided in the Plan,
including Section 11 (Change in Control Provisions) and Section 14(d) thereof,
if Participant’s employment with the Company or any Subsidiary or Affiliate
terminates for any reason other than death, the Award and all Restricted Stock
Units (and any related Dividend Equivalents) held by Participant that are
unvested or subject to restriction at the time of such termination shall be
forfeited automatically. In the event that Participant’s employment terminates
as a result of Participant’s death, then this Agreement will remain effective
for up to one year after the date of Participant’s death and the Restricted
Stock Units (and any related Dividend Equivalents) will vest if, when and to the
extent, that the performance measures identified in Paragraph 4 above are
achieved and certified by the Committee pursuant to





--------------------------------------------------------------------------------






Paragraph 4 prior to the earlier to occur of (x) the expiration of such one (1)
year period and (y) the Expiration Date. The balance of the Award, if any, shall
be forfeited.


9.    Disqualifying Activity. Notwithstanding any other provision of this
Agreement, if the Committee determines that Participant is engaging in, or has
engaged in, a Disqualifying Activity, the provisions of Section 10(b) of the
Plan will apply.


10.    Delivery at Vesting. Subject to the provisions of the Plan and this
Agreement, upon vesting of all or part of the Award, the Company shall deliver
to Participant one share of Stock in exchange for each such vested Restricted
Stock Unit and for each Dividend Equivalent Unit related thereto and cash in the
amount of any other related Dividend Equivalents, and all Restricted Stock Units
and Dividend Equivalents shall be cancelled. Unless determined otherwise by the
Company at any time prior to the applicable delivery, each fractional Restricted
Stock Unit (and related Dividend Equivalent Unit) shall vest and be settled in
an equal fraction of a share of Stock. The delivery of such shares of Stock
shall be on or as soon as practicable following the Certification Date, but in
no event later than March 15 of the calendar year following the year in which
the Certification Date occurred.


11.    Taxes. No later than the date as of which an amount relating to the Award
first becomes taxable, Participant shall pay to the Company, or make
arrangements satisfactory to the Committee regarding the payment of, any Taxes
and other items of any kind required by law to be withheld with respect to such
amount. The obligations of the Company under the Plan and this Agreement shall
be conditioned on such payment or arrangements and the Company and its
Subsidiaries and Affiliates, to the extent permitted by law, shall have the
right to deduct any such Taxes from any payment of any kind otherwise due to
Participant. At vesting, Restricted Stock Units and related Dividend Equivalent
Units will be valued at the Fair Market Value of the Company’s Stock on such
date.


Unless otherwise determined by the Committee, Participant must satisfy the
minimum statutory tax withholding obligations resulting from the vesting of
Restricted Stock Units and related Dividend Equivalents (“Minimum Withholding
Obligations”) by surrendering to the Company Restricted Stock Units and/or
Dividend Equivalents that are then vesting (or shares of Stock issuable as a
result of the vesting) with a value sufficient to satisfy the Minimum
Withholding Obligations.


Under no circumstances will Participant be entitled to satisfy any Minimum
Withholding Obligations by surrendering Restricted Stock Units that are not then
vesting. Any request by Participant to satisfy Minimum Withholding Obligations
by surrendering shares of Stock owned by Participant prior to the date of such
satisfaction must be specifically approved in advance by the Committee. All
surrenders of Units or shares of Stock and any requests for approval of
alternative payment arrangements must be made by Participant in accordance with
such procedures as may be adopted by the Company in connection therewith, and
subject to such rules as have been or may be adopted by the Committee.


12.    Non-Solicitation. In consideration of the Award made to Participant under
this Agreement, starting on the Grant Date and ending on the date that is
exactly twelve (12) months after Participant's “Separation Date” (defined
below), Participant shall not directly or indirectly recruit or solicit for
hire, or hire, or assist in any manner in the recruitment, solicitation for hire
or hiring, of any employee or officer of the Company or any of its Subsidiaries
or Affiliates, in each case involving employment by any individual, business or
entity other than the Company or one of its Subsidiaries or Affiliates, or in
any way induce any such employee or officer to terminate his or her employment
with the Company or any of its Subsidiaries or Affiliates. For purposes of this
Paragraph 12, "Separation Date" means the date on which Participant's employment
with the Company or one of its Subsidiaries or Affiliates is terminated for any
reason.


13.    Recoupment. If the Securities and Exchange Commission adopts final rules
under Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act that require, as a condition to the Company’s continued listing on a
national securities exchange (“Exchange”), that the Company develop and
implement a policy requiring the recovery of erroneously awarded compensation,
and such regulations are applicable to Participant and the Award granted
pursuant to this Agreement, then the following shall apply:





--------------------------------------------------------------------------------








In the event that the Company is required to prepare a restatement of one or
more of its financial statements due to the material noncompliance of the
Company with any financial reporting requirement under the securities laws, the
Company will be entitled to recover from Participant, and Participant will
promptly upon written demand return to the Company (whether or not Participant
remains an employee of the Company at the time of such restatement or
thereafter), the amount of any Award granted hereunder that (i) was paid or
distributed to Participant (or any assignee or transferee permitted under
Paragraph 7 above) during the three year period preceding the date on which the
Company is required to prepare such restatement, and (ii) is in excess of what
would have been paid or distributed to Participant (or any such assignee or
transferee) under the restatement, or such other amount as may be required by
the rules of the Securities and Exchange Commission or an applicable Exchange or
any policy of the Company adopted in response to such rules.


The provisions of this Paragraph 13 are in addition to the rights of the Company
as set forth in Section 14(h) of the Plan.


14.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes and cancels any other agreement, representation or
communication, whether oral or in writing, between the parties relating to the
Award, provided that the Agreement shall be at all times subject to the Plan.


15.    Amendment. The Committee may amend the terms of this Award to the fullest
extent permitted by Section 12 of the Plan.


16.     Acknowledgments. Participant: (a) acknowledges receiving a copy of the
Plan Description relating to the Plan, and represents that he or she is familiar
with all of the material provisions of the Plan, as set forth in such Plan
Description; (b) accepts this Agreement and the Award subject to all provisions
of the Plan and this Agreement; and (c) agrees to accept as binding, conclusive
and final all decisions and interpretations of the Committee relating to the
Plan, this Agreement or the Award.


Participant evidences his or her agreement with the terms and conditions of this
Agreement, and his or her intention to be bound by this Agreement, by
electronically accepting the Award pursuant to the procedures adopted by the
Company. Upon such acceptance by Participant, this Agreement will be immediately
binding and enforceable against Participant and the Company.




THE PROGRESSIVE CORPORATION




By: /s/     Charles E. Jarrett        
Vice President & Secretary





